
	
		I
		112th CONGRESS
		1st Session
		H. R. 1039
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Sullivan (for
			 himself, Mr. Boren,
			 Mr. Cole, Mr. Lucas, and Mr.
			 Lankford) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the Indian employment credit and the depreciation rules for property
		  used predominantly within an Indian reservation.
	
	
		1.Permanent extension of Indian
			 employment credit
			(a)In
			 generalSection 45A of the
			 Internal Revenue Code of 1986 is amended by striking subsection (f).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			2.Permanent
			 extension of depreciation rules for property on Indian reservations
			(a)In
			 generalSubsection (j) of
			 section 168 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (8).
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			
